Citation Nr: 1725175	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to increased ratings for status post linear fracture, left tibia, with open reduction rod replacement, rated as 30 percent disabling for the period prior to January 26, 2015 for marked ankle or knee disability, and rated separately as 30 percent disabling based on limitation of extension and 20 percent disabling based on limitation of flexion for the period since January 26, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted entitlement to service connection for status post fracture, left tibia and assigned a 0 percent rating, effective October 1, 2009, the day following separation from service.  In May 2012, the RO increased the rating to 30 percent, also effective October 1, 2009. 

In April 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.  The Board then remanded this appeal in November 2014.

In March 2015, the RO assigned separate ratings for the left knee disability, awarding a 30 percent rating for limitation of extension and 20 percent for limitation of flexion, both effective January 26, 2015.  That rating decision also assigned a separate 10 percent rating for a left knee scar, effective October 1, 2009.

In September 2016, the Board again remanded this matter, pursuant to which a December 2016 rating decision was issued by the RO granting additional separate service connection for partial foot drop of the left leg (rated 10 percent prior to May 6, 2011, and 40 percent thereafter), a surgical scar of the left leg (rated as noncompensable), and slight laxity of the left leg (rated as noncompensable).




FINDING OF FACT

In a May 2017 statement, the Veteran's service representative indicated that the Veteran was satisfied with the December 2016 rating decision and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased rating for the left lower extremity, to include status post linear fracture, left tibia, with open reduction rod replacement, have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2017, prior to the Board promulgating a decision and following issuance of the December 2016 rating decision granting separate service connection for left foot drop, a left linear surgical scar, and laxity of the left leg, the Veteran's representative submitted correspondence stating that the Veteran "is satisfied with [the] recent appeal decision," and requested that the Board "withdraw remaining appeal."  The Board notes that the left lower extremity increased rating claim is the only claim on appeal.

The Board recognizes that the Veteran's service representative submitted a May 2017 argument in support of the Veteran's appeal dated one week after the withdrawal of the appeal.  However, the criteria for withdrawal had already been met at that time, and the May 2017 argument cannot serve to reinstate the appeal as it was not received within one year of the January 2010 rating decision on appeal, or within 60 days of issuance of the January 2011 statement of the case.  38 C.F.R. § 20.302.

Therefore, the Board finds that the May 2017 correspondence satisfies the criteria for withdrawal of a substantive appeal as to the issue of entitlement to an increased rating for the left lower extremity residuals, status post linear fracture, left tibia, with open reduction rod replacement.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to an increased rating for the left lower extremity residuals, status post linear fracture, left tibia, with open reduction rod replacement.have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for the left lower extremity residuals, status post linear fracture, left tibia, with open reduction rod replacement, is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


